Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to application 16/773899 filled on filed 01/27/2020.  Claims 1-21 are presented for examination.

Allowable Subject Matter
	Claims 1-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: The primary reasons for the allowance of the claims is the inclusion of the limitation in the claims, which is not found in the prior art references, extracting a first feature matrix from an adjacency matrix; extracting a second feature matrix from an adjacency matrix; generating a projection matrix based on the first and second feature; generating a first contrastive matrix and a second contrastive matrix; and displaying a visualization of unique features of the target network relative to the background network based on the first contrastive matrix and the second contrastive matrix. 
While the closest prior art Nurvitadhi et al. (US Patent No. US 11,216,722 B2) teaches accelerator templates and design frameworks for implementing recurrent neural networks wherein the design framework module maps the operations of the flow graph to an accelerator hardware template, yielding an accelerator instance comprising register transfer language code that describes how one or more matrix processing units and one or more vector processing unites are arranged. 
Labbi et al. (US 8943106 B2) teaches a matrix re-ordering and visualizations.

The prior art fails to teach generating a first contrastive matrix and a second contrastive matrix; and displaying a visualization of unique features of the target network relative to the background network based on the first contrastive matrix and the second contrastive matrix.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686